In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau *606County (Parga, J.), entered February 19, 2003, which granted the motion of the defendants Sports Physical Therapy of New York, PC., and Healthsouth Corporation for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondents’ motion for summary judgment dismissing the complaint insofar as asserted against them. The respondents established their entitlement to judgment as a matter of law by demonstrating that no dangerous condition existed at the time of the injured plaintiffs accident, and that the presence of sand on the subject stair on which the injured plaintiff fell was too trivial to be actionable (see Pennella v 277 Bronx Riv. Rd. Owners, 309 AD2d 793 [2003]). In opposition, the plaintiffs failed to raise any triable issue of fact.
In light of the foregoing, we need not consider the plaintiffs remaining contentions. Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.